        Case 1:19-cv-01539-DAD-JLT Document 12 Filed 05/08/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ARAYA PUGA, individually and on behalf of )         Case No.: 1:19-cv-01539 NONE JLT
     all others similarly situated,            )
12                                             )         ORDER DIRECTING THE CLERK OF THE
                     Plaintiff,                )         COURT TO ASSIGN A DISTRICT JUDGE AND
13                                                       TO CLOSE THIS ACTION
             v.                                )
                                               )         (Doc. 10)
14
     THE GEO GROUP, INC.,                      )
15                                             )
                     Defendants.               )
16                                             )

17           The parties have stipulated to the action being dismissed without prejudice. (Doc. 10) The

18   Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately without further

19   order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the

20   Clerk of Court is DIRECTED to assign this action to a district judge for purposes of closing this action

21   and to close it.

22
23   IT IS SO ORDERED.

24       Dated:     May 8, 2020                               /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
